DETAILED ACTION
1.	This Office Action is in response to amendments filed on Jan. 19, 2021. Claims 1-20 are presented for examination. Now claims 1-20 are pending.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 01/19/2021 is persuasive thus, the application is in condition to be allowed. 
4. 	Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. patent 10,581,706 and U.S. patent 10,181,986. However, applicants filed terminal disclaimer on 01/19/2021 and was approved on 01/19/2021 which is sufficient to overcome obviousness-type double patenting rejection.

Terminal Disclaimer
5. 	The terminal disclaimer filed on 01/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,581,706 and U.S. patent 10,181,986 has been reviewed and is approved on 01/19/2021. The terminal disclaimer has been recorded. 

Allowable Subject Matter
6. 	Independent claims 1, 8, and 15 are allowed over prior art of record. Dependent claims 2-7, 9-14, and 16-20 depend on the above-mentioned independent claims 1, 8, and 15 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowed in view of the prior art. 
The closes prior art of Reedy et al. (US 2014/0223573), discloses digital content delivery are disclosed. An example method includes receiving personal information associated a user and receiving a first request from the user to receive first content digitally. The first content is to be generated by a first content creator. The method includes, based on the personal information and the first request received, registering the user with a content distributor to enable the user to receive the first content digitally, the content distributor being different than the first content creator and conveying the first request to the first content creator for the user to receive first content digitally.
Haswell et al. (US 2013/0275869), discloses a virtual venue application for displaying information is provided, where the virtual venue application is implemented as part of an apparatus, or a system. The virtual venue application allows one or more users to generate a virtual tour of a virtual venue within a virtual environment. The virtual tour is then displayed within the virtual environment.
None of the prior art of record teaches or made obvious the feature: "identifying attributes from at least one of the first postscript, the second postscript, the third postscript, and the fourth postscript of the plurality of postscripts; generating an avatar within a virtual space 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 8 and 15 recite similar limitations to those found in claim 1. Therefore, claims 8 and 15 are considered to be allowable for the same reasons as discussed with claim 1 above and therefore, independent claims 8 and 15 are allowable. 
Dependent claims 2-7, 9-14, and 16-20 depend upon the above-mentioned allowed claims 1, 8, and 15 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clifford J. Harrington US 2013/0172085 A1- that discloses a plurality of different social network platforms extending the accessibility of the online game with respect to the individual user through different social network platforms such that a first user accessing the online game through a first social network platform may access a common instance of the online game (and/or the virtual space) with a second user accessing the online game through a second social network platform. This may enable users from different social network platforms to participate in the online game together.
David Van Wie US 9,813,522 B2- that discloses managing interactions in a network communications environment that expand opportunities for forming relationships and that encourage trusting interactions among participants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437